DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Takanashi (U.S. Patent 6491428).

    PNG
    media_image1.png
    245
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    276
    media_image2.png
    Greyscale


 In order to prevent the heat generated by the X-ray tube unit 11 from being accumulated inside of the cabinet 2, an exhaust port 3 is provided at the upper part of the cabinet 2, and a air intake port 7 is provided at the lower part of the cabinet 2. An electrically driven opening and closing mechanism 4 is mounted on this exhaust port 3 so that the exhaust port 3 can be opened and closed as required. When the exhaust port 3 is opened, the inside warmed up air is discharged from the exhaust port 3 to the outside. Instead, a new air is entered from the air intake port 7. In order to improve this ventilation efficiency, a ventilation fan unit 5 is mounted inside of the opening and closing mechanism 4. (col. 3:47- 58)


As per claim 1, Takanashi discloses an X-ray inspection device comprising: 
an X-ray source (11); 
a cooler (4, 5) configured to cool the X-ray source; 
a cooler cover (3) covering the cooler, the cooler cover having an opening formed therein that extends between an interior of the cooler cover and an exterior of the cooler cover; and 
an opening/closing member (4) movable between an open orientation opening the opening and a closed orientation closing the opening (see for example, Fig. and passage shown above).
As per claim 8, Takanashi discloses an X-ray inspection device wherein the cooler cover (3) defines one of a rectangular parallelepiped or semi-cylindrical space (see for example, Fig. shown above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (U.S. Patent 6491428).
As per claim 9, Takanashi discloses an X-ray inspection device as recited in claim 1, but does not explicitly disclose an inspection device further comprising a resistance .
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2 and dependent claims 3-7, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray inspection device further comprising an open/close sensor that senses with the position of the opening/closing member.
As per claim 10, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray inspection device, wherein the resistance mechanism maintains, against water discharge equivalent to IP69K1, a state in which the opening/closing member is in the closed orientation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/IP_Code
        (see Code Breakdown)